IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 24, 2008

                                       No. 08-50134                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

JESUS MANUEL GUEDEA-MARTINEZ

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:06-CR-751-2


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
       Appellant Jesus Manuel Guedea-Martinez (“Guedea-Martinez”) was
charged along with three co-defendants on four drug trafficking counts involving
five or more kilograms of cocaine. The government proceeded on the theory that
Guedea-Martinez arranged to import 11.2 kilograms of cocaine into the United
States and hired one individual, Aguirre-Espinoza, to cross the border into the
United States with the drugs and another individual, Rodriguez-Guerrero, to
assist Guedea-Martinez in transporting the drugs on to San Antonio.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-50134

      The only significant issue presented in the appeal is whether the
government presented sufficient evidence to support Guedea-Martinez’s
conviction on all four counts. More particularly, the primary issue Guedea-
Martinez contested was whether he had knowledge that the drugs were being
transported and whether he assisted in that endeavor.
      The government’s primary proof consisted of the testimony of one of
Guedea-Martinez’s co-conspirators, Rodriguez-Guerrero, who testified that he
and Guedea-Martinez, along with another co-conspirator assisting in the
enterprise, met the night before the drugs were crossed into the United States
to plan the operation and set up the time and place for meeting after the drugs
arrived in the United States. Even if this had been the only evidence presented,
“[e]vidence consisting entirely of testimony from accomplices or conspirators is
sufficient” to support a conviction. United States v. Mendoza, 522 F.3d 482, 489
(5th Cir. 2008).
      In addition to Rodriguez-Guerrero’s testimony, the government provided
substantial corroborating evidence from government agents who observed
Guedea-Martinez interacting with Rodriguez-Guerrero while the agents had the
co-conspirators under surveillance following Aguirre-Espinoza’s delivery of the
drugs to Rodriguez-Guerrero.          Guedea-Martinez himself admitted to
immigration officials that he owned all the cars involved in the day’s events, that
he had been in control of the truck carrying the drugs since purchasing it, and
that he employed his co-defendants to regularly drive cars back and forth across
the border.    Appellant’s primary argument challenges the testimony of
Rodriguez-Guerrero as being inconsistent in a number of respects. But these
arguments all relate to the credibility of Rodriguez-Guerrero as a witness and
this determination is in the province of the jury. Id.
      Guedea-Martinez also argues that the chain of custody for the drugs taken
from his truck was not sufficiently well established because the parties involved

                                        2
                                 No. 08-50134

in confiscating and testing the drugs could not identify each other individually.
This claim was not raised in the renewed motion for judgment of acquittal and
is thus reviewed only for a “manifest miscarriage of justice.” United States v.
Rodriguez, 43 F.3d 117, 126 (5th Cir. 1995). In the absence of any evidence of
unusual departures from standard practice, Guedea-Martinez cannot meet this
standard.
      After a careful review of the record we are satisfied that the evidence was
sufficient to support the conviction, which we affirm.
      AFFIRMED.




                                       3